Exhibit 10.2

GUARANTY

          GUARANTY (this “Guaranty”), dated as of March 20, 2009, by the
undersigned (each such Person, individually, a “Guarantor” and, collectively,
the “Guarantors”) executed in favor of (a) BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Lenders (as defined below), (b) BANK OF
AMERICA, N.A., as collateral agent (in such capacity, the “Collateral Agent”,
and together with the Administrative Agent, individually, an “Agent”, and
collectively, the “Agents”)) for its own benefit and the benefit of the other
Credit Parties (as defined in the Credit Agreement referred to below), and (c)
the other Credit Parties to whom Obligations or Other Liabilities are owing. All
references herein to the “Credit Parties” shall refer solely to the Agents and
the other Credit Parties to whom Obligations or Other Liabilities are owing.

WITNESSETH

          WHEREAS, reference is made to that certain Credit Agreement, dated as
of March 20, 2009 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by,
among others, (i) Foot Locker, Inc., a New York corporation (the “Borrower”),
(ii) the Guarantors party thereto, (iii) the Lenders party thereto
(individually, a “Lender” and, collectively, the “Lenders”), (iv) the Agents,
and (v) Bank of America, N.A., as Swing Line Lender and L/C Issuer, pursuant to
which the Lenders have agreed to make Loans to the Borrower, and the L/C Issuer
has agreed to issue Letters of Credit for the account of the Borrower, upon the
terms and subject to the conditions specified in the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

          WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facility provided for in the Credit
Agreement, from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the L/C Issuer.

          WHEREAS, the obligations of the Lenders to make Loans and of the L/C
Issuer to issue Letters of Credit are each conditioned upon, among other things,
the execution and delivery by the Guarantors of a guaranty in the form hereof.
As consideration therefor, and in order to induce the Lenders to make Loans and
the L/C Issuer to issue Letters of Credit, each Guarantor is willing to execute
this Guaranty.

          Accordingly, the parties hereto agree as follows:

          SECTION 1. Guaranty. Each Guarantor irrevocably and unconditionally
guaranties, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment when due
(whether at the stated maturity, by required prepayment, by acceleration or
otherwise) by the Borrower of all Obligations and Other Liabilities
(collectively, the “Guaranteed Obligations”), including all such Guaranteed
Obligations which shall become due but for the operation of the Bankruptcy Code.
Each Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon this Guaranty notwithstanding any extension or
renewal of any Guaranteed Obligation.

-1-

--------------------------------------------------------------------------------



          SECTION 2. Guaranteed Obligations Not Affected. To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind. To the fullest extent
permitted by applicable Law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of the Credit Agreement, any other
Loan Document or otherwise or against any other party with respect to any of the
Guaranteed Obligations, (b) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Guaranty, any
other Loan Document or any other agreement, with respect to any Loan Party or
with respect to the Guaranteed Obligations, (c) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Collateral Agent or any other Credit Party, or (d) the lack of
legal existence of any Loan Party or legal obligation to discharge any of the
Guaranteed Obligations by any Loan Party for any reason whatsoever, including,
without limitation, in any insolvency, bankruptcy or reorganization of any Loan
Party.

          SECTION 3. Security. Each Guarantor hereby acknowledges and agrees
that the Collateral Agent, on behalf of itself and each of the other Credit
Parties may (a) take and hold security for the payment of this Guaranty and the
Guaranteed Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as provided in the Credit Agreement and the other Security Documents, and
(c) release or substitute any one or more endorsees, the Borrower or other Loan
Parties, in each case without affecting or impairing in any way the liability of
any Guarantor hereunder.

          SECTION 4. Guaranty of Payment. Each Guarantor further agrees that
this Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Collateral Agent or any other Credit Party to any of the Collateral or
other security held for payment of the Guaranteed Obligations or to any balance
of any deposit account or credit on the books of any Agent or any other Credit
Party in favor of any Loan Party or any other Person or to any other Guarantor
of all or part of the Guaranteed Obligations. Any payment required to be made by
any Guarantor hereunder may be required by any Agent or any other Credit Party
on any number of occasions and shall be payable to the Administrative Agent, for
the benefit of the Agents and the other Credit Parties, in the manner provided
in the Credit Agreement.

          SECTION 5. No Discharge or Diminishment of Guaranty. The obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations and as otherwise provided in SECTION
10 of this Guaranty), including any claim of waiver, release, surrender,
alteration or compromise of any of the Guaranteed Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the Guaranteed Obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by the failure of any Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this

-2-

--------------------------------------------------------------------------------



Guaranty, the Credit Agreement, any other Loan Document or any other agreement,
by any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of any of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations and as
otherwise provided in SECTION 10 of this Guaranty).

          SECTION 6. Defenses of Loan Parties Waived. To the fullest extent
permitted by applicable Law, each Guarantor waives any defense based on or
arising out of any defense of any Loan Party or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Loan Party, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Each Guarantor hereby
acknowledges that the Agents and the other Credit Parties may, in accordance
with the Loan Documents, foreclose on any security held by one or more of them
by one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Loan Party, or exercise any
other right or remedy available to them against any Loan Party, without
affecting or impairing in any way the liability of each such Guarantor hereunder
except to the extent that the Guaranteed Obligations have been indefeasibly paid
in full in cash and the Aggregate Commitments have been terminated. Pursuant to,
and to the extent permitted by, applicable Law, each Guarantor waives any
defense arising out of any such election and waives any benefit of and right to
participate in any such foreclosure action, even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement, indemnity, contribution or subrogation or other right or remedy
of such Guarantor against any Loan Party, as the case may be, or any security.
Each Guarantor agrees that it shall not assert any claim in competition with any
Agent or any other Credit Party in respect of any payment made hereunder in
connection with any proceedings under any Debtor Relief Laws.

          SECTION 7. Agreement to Pay. In furtherance of the foregoing and not
in limitation of any other right that the Agents or any other Credit Party has
at law or in equity against any Guarantor by virtue hereof, upon the failure of
any Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Agents or such other Credit Party as designated thereby in cash
the amount of such unpaid Guaranteed Obligations.

          SECTION 8. Limitation on Guaranty of Guaranteed Obligations. In any
action or proceeding with respect to any Guarantor involving any state corporate
law, the Bankruptcy Code of the United States or any other Debtor Relief Law, if
the obligations of such Guarantor under SECTION 1 hereof would otherwise be held
or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
said SECTION 1, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Credit Party, any Agent or any other Person, be automatically
limited and reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

-3-

--------------------------------------------------------------------------------



          SECTION 9. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of each Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the Agents
or the other Credit Parties will have any duty to advise any of the Guarantors
of information known to it or any of them regarding such circumstances or risks.

          SECTION 10. Termination; Release.

 

 

 

          (a) This Guaranty (a) shall terminate when (i) the Aggregate
Commitments shall have expired or been terminated, (ii) the principal of and
interest on each Loan and all fees and other Guaranteed Obligations (other than
contingent indemnification obligations for which no claim has then been
asserted) shall have been indefeasibly paid in full in cash, (iii) all Letters
of Credit shall have (A) expired or terminated and have been reduced to zero,
(B) been Cash Collateralized to the extent required by the Credit Agreement, or
(C) been supported by another letter of credit in a manner reasonably
satisfactory to the L/C Issuer and the Administrative Agent, and (iv) all L/C
Obligations shall have been paid in full, and (b) shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Guaranteed Obligation is rescinded or must otherwise be restored
by any Credit Party or any Guarantor upon the bankruptcy or reorganization of
any Loan Party or otherwise.

 

 

 

          (b) A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction not prohibited by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that each Lender that is required to consent to such transaction
pursuant to the Credit Agreement has consented to such transaction. The
Collateral Agent will, at such Guarantor’s expense, execute and deliver to such
Guarantor such documents as such Guarantor may reasonably request to release
such Guarantor from its obligations under this Agreement and each other
applicable Loan Document, in each case in accordance with the terms of the Loan
Documents (including, without limitation, Section 9.10 of the Credit Agreement).

          SECTION 11. Binding Effect; Assignments. Whenever in this Guaranty,
any Guarantor is referred to, such reference shall be deemed to include the
successors and assigns of such Guarantor, and all covenants, promises and
agreements by or on behalf of such Guarantor that are contained in this Guaranty
shall bind and inure to the benefit of such Guarantor and its successors and
assigns. This Guaranty shall be binding upon each Guarantor and its successors
and assigns, and shall inure to the benefit of the Agents and the other Credit
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein (and any such attempted assignment or transfer shall be
void), except as expressly permitted by this Guaranty or the Credit Agreement.
This Guaranty shall be construed as a separate agreement with respect to each
Guarantor and may be amended, restated, amended and restated, supplemented,
modified, waived or released with respect to any Guarantor without the approval
of any other Guarantor and without affecting the obligations of any other
Guarantor hereunder.

-4-

--------------------------------------------------------------------------------



          SECTION 12. Waivers; Amendment.

 

 

 

          (a) The rights, remedies, powers, privileges, and discretions of the
Agents hereunder and under applicable Law (herein, the “Agents’ Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
they would otherwise have. No delay or omission by the Agents in exercising or
enforcing any of the Agents’ Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Agents of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of the Agents’ Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Agents and any Person,
at any time, shall preclude the other or further exercise of the Agents’ Rights
and Remedies. No waiver by the Agents of any of the Agents’ Rights and Remedies
on any one occasion shall be deemed a waiver on any subsequent occasion, nor
shall it be deemed a continuing waiver. The Agents’ Rights and Remedies may be
exercised at such time or times and in such order of preference as the Agents
may determine. The Agents’ Rights and Remedies may be exercised without resort
or regard to any other source of satisfaction of the Guaranteed Obligations. No
waiver of any provisions of this Guaranty or any other Loan Document or consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor or any other Guarantor to any other or further notice or
demand in the same, similar or other circumstances.

 

 

 

          (b) Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into in
accordance with Section 10.01 of the Credit Agreement.

          SECTION 13. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE
CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402).

          SECTION 14. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein or in the Credit Agreement) be
in writing and given as provided in Section 10.02 of the Credit Agreement,
provided that communications and notices to the Guarantors may be delivered to
the Borrower on behalf of each of the Guarantors.

          SECTION 15. Survival of Agreement; Severability.

 

 

 

          (a) This Guaranty and all covenants, agreements, indemnities,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Guaranty, the Credit Agreement or any other Loan Document (a) shall be
considered to have been relied upon by the Agents and the other Credit Parties,
(b) shall survive the execution and delivery of this Guaranty, the Credit
Agreement and the other Loan Documents and the making of any Loans by the
Lenders and the issuance of any Letters of Credit by the L/C Issuer, regardless
of any investigation made by any Agent or any other Credit Party or on their
behalf and

-5-

--------------------------------------------------------------------------------



 

 

 

notwithstanding that the Administrative Agent or such other Credit Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended, (c) shall
continue in full force and effect until such time as this Guaranty has been
terminated or, with respect to any Guarantor that has been released from its
obligations hereunder in accordance with the terms of this Guaranty and the
Credit Agreement, such time as such Guarantor has been so released, in each case
in accordance with SECTION 10 hereof, and (d) shall be reinstated to the extent
required by SECTION 10 hereof.

 

 

 

          (b) Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

          SECTION 16. Counterparts. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original but all of which, when taken together,
shall constitute a single contract. This Guaranty and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page to this Guaranty by facsimile or other
electronic transmission (e.g., a “pdf” or “tif” via e-mail) shall be as
effective as delivery of a manually executed counterpart of this Guaranty.

          SECTION 17. Rules of Interpretation. The rules of interpretation
specified in Section 1.02 through 1.06 of the Credit Agreement shall be
applicable to this Guaranty.

          SECTION 18. Jurisdiction; Waiver of Venue; Consent to Service of
Process.

 

 

 

          (a) EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE GUARANTORS AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL

-6-

--------------------------------------------------------------------------------



 

 

 

AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

 

          (b) EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE GUARANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

 

 

          (C) EACH OF THE GUARANTORS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14. NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

          SECTION 19. Waiver of Jury Trial. EACH GUARANTOR AND EACH CREDIT PARTY
(BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
AND EACH CREDIT PARTY (BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO (OR ACCEPT) THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

[SIGNATURE PAGE FOLLOWS]

-7-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each Guarantor has duly executed this Guaranty as
of the day and year first above written.

 

 

 

GUARANTORS:

FOOT LOCKER RETAIL, INC.

 

TEAM EDITION APPAREL, INC.

 

FOOT LOCKER STORES, INC.

 

FOOT LOCKER SPECIALTY, INC.

 

ROBBY’S SPORTING GOODS, INC.

 

FOOT LOCKER CORPORATE SERVICES, INC.

 

FOOT LOCKER HOLDINGS, INC.

 

FOOT LOCKER SOURCING, INC.

 

FOOT LOCKER OPERATIONS, LLC

 

FL RETAIL OPERATIONS LLC

 

FL SPECIALTY OPERATIONS LLC

 

FL EUROPE HOLDINGS, INC.

 

FL CANADA HOLDINGS, INC.

 

FOOT LOCKER ASIA, INC.

 

FL CORPORATE NY, LLC

 

FL RETAIL NY, LLC

 

FL SPECIALTY NY, LLC

 

FOOT LOCKER CARD SERVICES LLC

 

as to each of the foregoing

 

 

By:

/s/ John A. Maurer

 

 

--------------------------------------------------------------------------------

 

Name: 

 John A. Maurer

 

Title:

 Vice President and Treasurer

Signature Page to Guaranty

--------------------------------------------------------------------------------